Citation Nr: 1609717	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo




INTRODUCTION

The Veteran served on active duty from July 1992 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In April 2013, the case was remanded for additional development.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

Unfortunately, another remand is necessary to comply with the Board's April 2013 remand directives. 

As noted in the prior remand, from January 7, 2004 to May 1, 2010, the Veteran met the schedular criteria under 38 C.F.R. § 4.16(a) for a total disability rating.  Beginning May 1, 2010, the schedular criteria are not met, requiring consideration under 38 C.F.R. § 4.16(b).

In the April 2013 remand, the Board referred the Veteran's entitlement to a TDIU beginning May 1, 2010 to VA's Director of Compensation Service for extra-schedular consideration pursuant 38 C.F.R. § 4.16(b).  In January 2014, the Director of Compensation Service issued a memorandum, incorrectly noting that the Board "requested a determination as to whether the Veteran is entitled to a total disability individual unemployability (TDIU) [sic] on an extra-shecdular [sic] basis prior to May 2010."  The memorandum then notes that "[a] review of the record in its entirety revealed no evidence that the service-connected disabilities rendered her unable to secure and follow any substantially gainful occupation prior to May 1, 2010."  The Director's conclusion was that "entitlement to TDIU on an extra-schedular basis prior to May 1, 2010 is denied."  As the Director addressed the wrong period in considering an extra-schedular TDIU, remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance).  

Additionally, the Board also requested a retrospective opinion as to whether the Veteran was unemployable due solely to service-connected disability prior to May 1, 2010.  An opinion was obtained in August 2013; however, the examiner noted that the Veteran's claims file "was not present and was not sent for review," as requested by the Board.  Instead, the examiner reviewed "previous Compensation and Pension Examinations, including C[omputerized]P[atient]R[ecord]S[ystem]."  The Board acknowledges that the claims file is not a "magical or talismanic set of documents," and the absence of claims file review does not categorically exclude the possibility that the examiner is nevertheless informed of relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  However, in this case, there are other pertinent pieces of evidence apart from the VA examination and outpatient reports, such as the Veteran's application for a TDIU and information from one of her former employers, that are relevant to the issue at hand.  Moreover, the examiner did not identify which examination reports were considered or discuss their contents in rendering the opinion.  Instead, the examiner quoted a VA outpatient record that post-dates the period under consideration.  Accordingly, the August 2013 opinion on TDIU is inadequate, and another opinion is required on remand.  

Finally, as the matter is being remanded, any outstanding VA treatment records should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  

2.  Then request a medical opinion to determine whether the Veteran's service-connected major depressive disorder, back disability and right ankle disability resulted in unemployability prior to May 1 2010.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.

Following a review of the relevant records dated from January 7, 2004 to May 1, 2010, the VA examiner must state whether, prior to May 1 2010, the Veteran was unable to secure or follow a substantially gainful occupation due to her service-connected disabilities (depressive, back and right ankle disorders), taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities. 

A complete rationale should accompany any opinion provided, and the examiner must not rely on any evidence dated after May 1, 2010 in support of the opinion.

3.  Then refer the claim of entitlement to a TDIU beginning May 1, 2010, to the Director of the Compensation Service, for consideration on an extra-schedular basis pursuant 38 C.F.R. § 4.16(b).

4.  Then, after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals





